Citation Nr: 9917111	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  96-41 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to assignment of a compensable rating from 
October 19, 1944 to February 20, 1996, and to assignment of a 
rating in excess of 10 percent from February 21, 1996, for 
jungle rot of hands and feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his two sons


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel
INTRODUCTION

The veteran had active military service from February 1942 to 
October 1945.

This matter arises from a June 1996 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  The RO found that clear and unmistakable 
error had been committed in a January 28, 1946 rating 
decision which denied a claim for service connection for 
jungle rot of the hands and feet.  Therefore, the veteran was 
granted service connection effective October 10, 1945, his 
date of separation from service.  He was assigned a non-
compensable evaluation based upon a medical evaluation that 
showed no active infection or residuals at the time.  In July 
1997, subsequent to an RO hearing, the veteran was assigned a 
10 percent disability rating for his condition, effective 
from February 21, 1996.  The veteran appealed for a higher 
rating and the case has been referred to the Board of 
Veterans' Appeals (Board) for resolution.

The Board notes that the veteran also claim an earlier 
effective date for the 10 percent rating and total 
compensation due to individual unemployability based upon a 
service-connected condition.  The claims were denied by the 
RO in November 1997 and August 1998 and the veteran initiated 
an appeal.  Although the earlier effective date claim is 
essentially addressed in the decision below (see Fenderson v. 
West, 12 Vet. App. 119 (1999)), the veteran formally withdrew 
his appeal of both issues in a statement dated in November 
1998.  Thus, the only issue currently in appellate status is 
entitlement to a compensable rating from October 19, 1944 to 
February 20, 1996, and to assignment of a rating in excess of 
10 percent from February 21, 1996, for jungle rot of hands 
and feet. 38 C.F.R. § 20.204 (1998); Id.  

The veteran was scheduled for a video conference hearing 
before the Board in November 1998.  He failed to appear for 
that hearing and did not request a rescheduling.  Therefore, 
the Board will proceed with appellate review on the record as 
it stands.


FINDING OF FACT

There is no medical evidence of record to show that the 
veteran's service-connected jungle rot of the hands and feet 
was symptomatic or productive of any functional impairment 
from October 19, 1945 to February 20, 1996, and his fungal 
infection of the hands and feet is currently manifested by 
exfoliation and exudation during the warm weather, without 
evidence of extensive lesions or marked disfigurement.


CONCLUSION OF LAW

The schedular criteria for a compensable disability rating 
for jungle rot of the hands and feet from October 19, 1945 to 
February 20, 1996, and in excess of 10 percent thereafter 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.118, Diagnostic Code 7806 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  After reviewing the 
claims file which includes VA and private medical records, 
the Board further finds that the duty to assist the veteran 
has been met and that the record as it stands allows for an 
equitable determination of the veteran's appeal.  38 U.S.C.A. 
§ 5107(a). 

The Board also notes that as this is an appeal from an 
initial rating, separate ratings may be assigned for separate 
time periods that are under evaluation.  That is, in 
accordance with a recent decision from the Court, since this 
claimant timely perfected his appeal of an initial rating, 
appellate review must consider the applicability of "staged 
ratings" based upon the facts found during the time period 
in question.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Thus, the Board must look to whether a compensable rating is 
warranted from the effective date of the allowance.  Id at 
126. 

In assessing the veteran's disability, the Board reviews the 
evaluations as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. §  4.7 (1998).

In the instant case, as previously noted, the veteran was 
assigned a 10 percent disability evaluation for jungle rot of 
the hands and feet, effective from February 20, 1996, the 
date he filed his original claim.  However, as the effective 
date of the grant of service connection is October 1945, the 
Board must consider the level of disability from that date 
forward.  Fenderson, supra.

The veteran's disability has been evaluated pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7806, which refers to 
eczema.  The rating code for eczema is applicable as it 
reflects symptomatology that is most closely analogous to the 
symptoms associated with the veteran's jungle rot of hands 
and feet.  See 38 C.F.R. § 4.20 (1998).  Under this 
diagnostic code a noncompensable rating is indicative of 
slight, if any, exfoliation, exudation or itching, of in a 
nonexposed surface or small area.  A 10 percent rating is 
warranted for exfoliation, exudation or itching, if involving 
an exposed surface or extensive area.  A 30 percent rating is 
warranted for constant exudation or itching, extensive 
lesions, or marked disfigurement. 

In assessing the evidence of record, the Board concludes that 
a compensable disability evaluation for jungle rot of the 
hands and feet is not warranted from October 1945 to February 
20, 1996.  The service medical records reflect hospital 
admission and treatment for severe eczematoid dermatitis and 
hyperhidrosis of the hands and feet in December 1944 through 
February 1945.  The veteran's lesions were noted to be 
"practically healed" in February 1945 when he appeared 
before a Medical Evaluation Board (MEB) prior to his 
discharge from the hospital.  The MEB reported diagnoses of 
dermatitis infectious, eczematoid, chronic, moderately 
severe, both hands, and hyperhidrosis, hands and feet, 
moderately severe; cause undetermined.  He was restricted 
from overseas duty and recommended for assignment that was 
appropriate to his condition.  His separation examination 
report of October 1945 noted a history of jungle rot both 
feet and left index finger without evidence of active fungal 
infection.

There are no subsequent medical treatment records until 
August 1995.  Thus, there is no medical evidence of record to 
show that the veteran's service-connected jungle rot of the 
hands and feet was symptomatic or productive of any 
functional impairment from October 19, 1945 to February 20, 
1996.  Private clinical notes from the veteran's physician, 
which cover the period from August 1995 through April 1997, 
show treatment for diabetes mellitus and hypertension.  The 
clinical notes show no evidence of complaints or clinical 
findings with regard to the veteran's skin.  An April 1996 
notation indicated that the veteran had early diabetic 
neuropathy in his feet but there was no lesion or drainage of 
the toes.  Although the physician submitted a statement in 
December 1995 indicating that the veteran had a chronic 
fungal infection in his fingernails since World War II, there 
is no objective medical evidence to show that the condition 
was productive of symptoms or signs such as exfoliation, 
exudation or itching involving an exposed surface or 
extensive area during the time period in question.  

Despite the veteran's May 1997 hearing testimony that his 
condition has remained the same since separation from 
service, there is no objective medical evidence to show that 
the condition was productive of symptoms or functional 
impairment warranting a compensable rating over the past 
fifty-one years.  The veteran testified that his condition 
interfered with his work as a carpenter because he would have 
flare-ups during the warm weather.  He would develop blisters 
that would ooze and he was required to wear Band-Aids and use 
salve until the weather became cold.  His sons testified 
regarding their memory of their father's condition.  One son 
stated that he worked with his father in 1972 through 1979, 
and he remembered that his father's fingernails would turn 
black.  Another son testified that he also worked with his 
father and recalled seeing blisters on his hands.  The 
veteran stated that when he had a flare-up, it would go from 
one finger to the other for a two week period.  He stated 
that he did not have much trouble with his feet, only 
occasional blisters and cracking that would heal quickly.  

The Board accepts the veteran's testimony that his condition 
resulted in flare-ups over the past several years.  However, 
there is simply no objective medical evidence of record to 
indicate that the veteran's skin condition involving the 
hands and feet was productive of symptoms warranting a 
compensable disability rating prior to the VA examination of 
May 1996.

With respect to the veteran's skin condition since February 
1996, the medical evidence does not indicate that a rating in 
excess of 10 percent is warranted.  A May 1996 VA examination 
report noted the veteran's complaints of erythema and a rash 
involving his hands and feet without itching or myalgias.  
The physical examination revealed discoloration of the right 
thumb and right great toenail which appeared to represent a 
persistent fungal infection.  A February 1997 VA examination 
report noted no apparent fungal infections of the 
intertriginous zones of the toes or hands.  The diagnosis was 
onychomycosis of the toenails.  Probable mixed infection of 
the fingernails, most likely a fungal/pseudomonas infection.  
The examiner noted that the condition was not disabling to 
the veteran but was a cosmetic problem that recurred over the 
years.  A September 1997 VA examination report noted that the 
veteran's left and right thumbnails were distorted by ridges 
and the ring fingernails were somewhat flattened with a 
central washboard effect.  Examination of the toenails 
revealed onychomycosis primarily of the greater halluces 
bilaterally and to a lesser extent of the smaller toes.  The 
diagnosis was reported as onychomycosis.  The examiner noted 
that the onychomycosis was probably a more recent acquisition 
but overlaid the previously abnormal nails.  The examiner 
reported that the condition was undoubtedly "lifelong."  
Photographs of the veteran's hands showed no obvious 
impairment and photographs of the feet showed partially 
yellowed, thickened great toenails.  

In reviewing the current medical evidence, the Board 
concludes that the veteran's jungle rot of hands and feet is 
manifested exfoliation and exudation that is not constant and 
is without extensive lesions or marked disfigurement.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a disability evaluation in excess of 10 
percent for jungle rot of the hands and feet.  

The Board notes that the VA examination report of February 
1997 indicated that the veteran's skin condition was not 
disabling but a cosmetic problem.  However, there is no 
evidence to show that the cosmetic nature of the veteran's 
skin rises to the level of marked disfigurement such that a 
30 percent rating is indicated. 

The Board considered and found no evidence of record in 
relative equipoise, thus, the doctrine of reasonable doubt is 
not for application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).   


ORDER

Entitlement to a compensable disability rating from October 
19, 1945 to February 20, 1996, is denied, and entitlement to 
a disability rating in excess of 10 percent from February 21, 
1996 is denied.



		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals



 

